UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6851



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANK JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-98-885, CA-00-2883-4-22)


Submitted:     September 6, 2001       Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Jones, Appellant Pro Se. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Jones seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Jones, Nos. CR-98-885; CA-00-2883-4-22

(D.S.C. May 2, 2001).   We deny Jones’ motions for production of

documents, to dismiss the district court’s criminal case and for

immediate release.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2